Campbell J.:
In this case the commissioner’s report, stating the amount due on a mortgage, shows that the principal was not due until after the bill was filed, and that no interest was then unpaid, the interest accruing up to that time being stated to have been paid. Complainant did not except to this report, nor did he object to it; but allowed it to stand as the foundation of his claim to a decree. He can not now, by evidence, or by asking this Court to inspect the documents, rid himself of the effect of this action. He is bound by the report which he has adopted, and the defendant has a right to rely upon it.
There was therefore no cause of action when the bill was ■ filed. The decree must be reversed, and the bill be dismissed, with costs of both courts as far as the appellant is concerned.
The other Justices concurred.